DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the heater is configured such that a partial section of the heater turns on” disclosed in claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 28 discloses “wherein the heater is configured such that a partial section of the heater turns on”. This feature is not supported by the drawings nor the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “further comprising a heater provided adjacent to at least one of the first tray or the second tray, wherein the controller controls at least one of a cooling power of the cold air supply or a heating amount of the heater to vary according to a mass per unit height of liquid within the space of the cell.”. It is unclear how the controller determines the “mass per unit height” of a liquid and changes the cooling power of the cooler or a heating amount of the heater accordingly. Therefore, more clarity is requested. For examination purposes, as best understood, if the prior art comprises the claimed structure(s), it will be presumed that the system can operate as intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US9335081B2, herein after referred to as Son) in view of Shuzo et al. (JPH05203299A, herein after referred to as Shuzo) and in further view of Boarman et al. (US20140165598A1, herein after referred to as Boarman).
Regarding claim 1, Son teaches a refrigerator (refrigerator Col. 3 line 1) comprising: a storage chamber (freezing compartment Col. 3 line 2); a first tray (upper tray 11 Fig. 3) configured to define a first portion (upper cells 113 Fig. 3) of a cell (spherical cell Col. 7 line 34); a second tray (lower tray 12 Fig. 3) configured to define a second portion (lower cells 141 Fig. 3) of the cell, the first and second portions configured to form a space (spherical space Col. 5 line 7) in which liquid (water Col. 4 line 10) introduced into the space is phase changed to ice (collecting water to make ice Col. 4 lines 8-12); a liquid supply (water supply guide17 Fig. 3) configured to supply liquid to the cell (Col. 4 lines 23-25); a driver (driving mechanism Col. 8 line 46) configured to move the second tray relative to the first tray (Col. 8 lines 46-50) to a first position (Fig. 8), a second position (Fig. 6), and a third position (Fig. 9); a controller (one of ordinary skill in the art would recognize that the automated ice maker disclosed in the background in Col. 1, lines 30-35 would be controlled by a controller) configured to control the driver such that: after liquid has been supplied to the space of the cell, the second tray is moved to the first position (S13 Fig 10) so that an ice making process (S14 Fig. 10) is performed while the second tray is provided at the first position; after the ice making process is completed (S15 Fig. 10) such that the liquid in the space has been phase-changed to ice, the second tray is moved (S17 Fig. 10) in a first direction (clockwise Col. 7 lines 50-58) to the third position; and after ice is separated from the second tray (S18 Fig. 10) at the third position, the second tray is moved from the third position to the second position (S10 Fig. 10) in a second direction (counterclockwise which is the direction of rotation disclosed in step S10 of Fig. 10), the second direction being a direction opposite to the first direction (Steps S10 and S17 of Fig. 10) and the second position being a position between the first and third positions (see below annotated Fig. of Son).

    PNG
    media_image1.png
    530
    1449
    media_image1.png
    Greyscale

Son teaches the invention as described above but fails to explicitly teach a cold air supply.
However, Shuzo teaches a cold air supply (cooler 5 Fig. 2) configured to supply cold air (paragraph [003]) to provide cooling for both the freezing and refrigerating compartments (paragraph [003]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son to include a cold air supply in view of the teachings of Shuzo to provide cooling for both the freezing and refrigerating compartments.
The combined teachings teach the invention as described above but fail to explicitly teach the second tray maintains a position for a predetermined time; after the predetermined time has passed, the second tray is moved.
However, Boarman teaches the second tray (second mold portion 34 Fig. 2A) maintains a position (open position paragraph [0096] and step 120 Fig. 3) for a predetermined time (60-120 seconds paragraph [0096]); after the predetermined time has passed, the second tray is moved (paragraph [0096]) to allow the made ice to be collected.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a second tray that maintains a position for a predetermined time; after the predetermined time has passed, the second tray is moved in view of the teachings of Boarman to allow the made ice to be collected.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach wherein the second tray includes a circumferential wall (upper frame 13 Fig. 6 of Son) configured to surround a portion of the first tray (Fig. 6 of Son) at the second position.
Regarding claim 3, the combined teachings teach wherein the second tray is provided below the first tray (Fig. 6 of Son), and at the second position, an upper end of the circumferential wall (see below annotated Fig. of Son) is higher than a bottom surface of the first tray (see below annotated Fig. of Son).

    PNG
    media_image2.png
    340
    725
    media_image2.png
    Greyscale

Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein, at the second position, a height from the bottom surface of the first tray to the upper end of the circumferential wall is greater than 1/2 of a height from the bottom surface of the first tray to an upper end of the cell.
Son does however teach a first tray, a circumferential wall, and a cell. Therefore, the height from the bottom surface of the first tray to the upper end of the circumferential wall being greater than 1/2 of a height from the bottom surface of the first tray to an upper end of the cell is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the height from the bottom surface of the first tray to the upper end of the circumferential wall. Therefore, since the general conditions of the claim, i.e. a first tray, a circumferential wall, and a cell, were disclosed in the prior art by Son, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Son by employing a height from the bottom surface of the first tray to the upper end of the circumferential wall to be greater than 1/2 of a height from the bottom surface of the first tray to an upper end of the cell.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the height from the bottom surface of the first tray to the upper end of the circumferential wall of Son, and thus the claimed height cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Son teaches the general conditions of the claim in the prior art, including a first tray, a circumferential wall, and a cell. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 5, the combined teachings teach wherein the second tray is provided below the first tray, and at the first position, an upper end (see below annotated Fig. of Son) of the circumferential wall is provided higher than an upper end (see below annotated Fig. of Son) of the cell.

    PNG
    media_image3.png
    624
    1134
    media_image3.png
    Greyscale

Regarding claim 6, the combined teachings teach wherein, at the second position, a bottom surface of the first tray (see below annotated Fig. of Son) and a top surface of the second tray (see below annotated Fig. of Son) are inclined at a predetermined angle (Col. 6 lines 61-65 and Fig. 6 of Son) with respect to each other.

    PNG
    media_image4.png
    355
    611
    media_image4.png
    Greyscale

Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach wherein the predetermined angle ranges from 4 degrees to 30 degrees.
Son does however teach a first tray and a second tray. Therefore, the predetermined angle ranging from 4 degrees to 30 degrees is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the predetermined angle. Therefore, since the general conditions of the claim, i.e. a first tray and a second tray, were disclosed in the prior art by Son, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Son by employing a predetermined angle ranging from 4 degrees to 30 degrees.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the predetermined angle of Son, and thus the claimed predetermined angle cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Son teaches the general conditions of the claim in the prior art, including a first tray and a second tray. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 8, the combined teachings teach the invention as described above but fail to explicitly teach wherein the predetermined angle ranges from 4 degrees to 8 degrees.
Son does however teach a first tray and a second tray. Therefore, the predetermined angle ranging from 4 degrees to 8 degrees is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is --the predetermined angle--. Therefore, since the general conditions of the claim, i.e. a first tray and a second tray, were disclosed in the prior art by Son, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Son by employing a predetermined angle ranging from 4 degrees to 8 degrees.
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the predetermined angle of Son, and thus the claimed predetermined angle cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Son teaches the general conditions of the claim in the prior art, including a first tray and a second tray. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 9, the combined teachings teach further comprising a heater (heater 18 Fig. 2 of Son) provided adjacent to at least the first tray, wherein the controller (control means 21 Fig. 2 of Shuzo) is configured to control the heater to be turned on during the ice making process (paragraph [009] of Shuzo) so that air bubbles (gas component paragraph [010] of Shuzo) dissolved in the liquid within the space of the cell move from where ice is being generated toward where the liquid is still in a liquid state (paragraph [009] of Shuzo).
Regarding claim 20, Son teaches a refrigerator (refrigerator Col. 3 line 1), comprising: a storage chamber(freezing compartment Col. 3 line 2); a first tray (upper tray 11 Fig. 3) configured to define a first portion (upper cells 113 Fig. 3) of at least one cell (spherical cell Col. 7 line 34); a second tray (lower tray 12 Fig. 3) provided below the first tray and configured to define a second portion (lower cells 141 Fig. 3) of the at least one cell, the first and second portions configured to form at least one space (spherical space Col. 5 line 7) in which liquid (water Col. 4 line 10) introduced into the space is phase changed to ice (collecting water to make ice Col. 4 lines 8-12); a liquid supply (water supply guide17 Fig. 3) configured to supply liquid to the cell (Col. 4 lines 23-25); a heater (heater 18 Fig. 2) provided adjacent to at least the first tray; a driver (driving mechanism Col. 8 line 46), wherein at least the second tray is a moveable tray (Figs. 1 and 2) which is configured to move, via the driver (Col. 8 lines 46-50), to a first position (Fig. 8), a second position (Fig. 6), and a third position (Fig. 9); a controller (one of ordinary skill in the art would recognize that the automated ice maker disclosed in the background in Col. 1, lines 30-35 would be controlled by a controller) configured to control the driver and the heater such that: after liquid has been supplied to the space of the cell (S12 Fig. 10), the moveable tray is moved to the first position (S113 Fig. 10) so that an ice making process (S14 Fig. 10) is performed while the moveable tray is provided at the first position; after the ice making process is completed such that the liquid in the space has been phase-changed to ice (S15 Fig. 10), the moveable tray is moved in a first direction (clockwise Col. 7 lines 50-58) to the third position; and after ice is separated from the moveable tray at the third position (S18 Fig. 10), the moveable tray is moved from the third position to the second position (S10 Fig. 10) in a second direction (counterclockwise which is the direction of rotation disclosed in step S10 of Fig. 10), the second direction being a direction opposite to the first direction (Steps S10 and S17 of Fig. 10) and the second position being a position between the first and third positions (see below annotated Fig. of Son).

    PNG
    media_image1.png
    530
    1449
    media_image1.png
    Greyscale

Son teaches the invention as described above but fails to explicitly teach a cold air supply.
However, Shuzo teaches a cold air supply (cooler 5 Fig. 2) configured to supply cold air (paragraph [003]) to provide cooling for both the freezing and refrigerating compartments (paragraph [003]).
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of Son to include a cold air supply in view of the teachings of Shuzo to provide cooling for both the freezing and refrigerating compartments.
The combined teachings teach the invention as described above but fail to explicitly teach the moveable tray maintains a position for a predetermined time; after the predetermined time has passed, the moveable tray is moved.
However, Boarman teaches the moveable tray (second mold portion 34 Fig. 2A) maintains a position (open position paragraph [0096] and step 120 Fig. 3) for a predetermined time (60-120 seconds paragraph [0096]); after the predetermined time has passed, the moveable tray is moved (paragraph [0096]) to allowed the made ice to be collected.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a moveable tray that maintains a position for a predetermined time; after the predetermined time has passed, the moveable tray is moved in view of the teachings of Boarman to allow the made ice to be collected.
Regarding claim 21, the combined teachings teach wherein the moveable tray is the second tray (Figs. 1 and 2 of Son).
Regarding claim 22, the combined teachings teach wherein the second tray has a circumferential wall (upper frame 13 Fig. 6 of Son) configured to extend past a bottom surface of the first tray (Fig. 6 of Son) in the second position, such that, when the moveable tray is in the second position and liquid is being supplied to the space of the cell, liquid does not spill outside of the first and second trays (Fig. 7 and Col. 6 lines 39-40 of Son).
Regarding claim 23, the combined teachings teach wherein, at the second position, the moveable tray is rotated by a predetermined angle (Col. 6 lines 61-65 of Son) to be inclined.
Regarding claim 24, the combined teachings teach wherein the at least one cell includes a plurality of cells (upper cells 113 of Son and lower cells 141 of Son combine to form a plurality of cells see Fig. 1).
Regarding claim 25, the combined teachings teach wherein the first and second trays are configured such that, in the second position, when liquid is supplied to one cell among the plurality of cells, liquid is distributed to the other cells among the plurality of cells (Col. 6 lines 41-46 of Son).
Regarding claim 26, the combined teachings teach wherein a partition wall (see below annotated Fig. of Son) is provided between adjacent second portions (see below annotated Fig. of Son) of the second tray, and the partition wall has a height (see below annotated Fig. of Son) that is lower than an upper surface of the second tray (see below annotated Fig. of Son).

    PNG
    media_image5.png
    437
    1241
    media_image5.png
    Greyscale

Regarding claim 27, the combined teachings teach wherein the second tray has a wall (upper frame 13 Fig. 6 of Son) configured to surround the first tray in the second position (Figs. 6 and 7 of Son).
Regarding claim 28, the combined teachings teach wherein the heater (heater 18 Fig. of Shuzo) is configured such that a partial section of the heater (heater 18b Fig. 1 of Shuzo) turns on (in paragraph [009] of Shuzo section heater 18b is continuously energized while section heater 18a is off when the blower and the compressor are turned off).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Shuzo, in view of Boarman, and in further view of Kim et al. (US20100251733A1, herein after referred to as Kim).
Regarding claim 10, the combined teachings teach further comprising a heater (heater 18 Fig. 2 of Son) provided adjacent to at least the first tray.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the controller controls at least a heating amount of the heater to vary according to a mass per unit height of liquid within the space of the cell.
However, due to indefiniteness, Kim teaches wherein the controller (control unit 150 Fig. 4) controls at least a heating amount of the heater (heater 130 Fig. 2) to vary according to a mass per unit height of liquid (heater 130 may be operated according to the data value of the water level sensor or the flux sensor of the water supply unit paragraph [0051]) within the space of the cell (the controller of Kim controls the heater based on the amount of supplied water paragraph [0014]) to maintain the ice making rate.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the refrigerator of the combined teachings to include a controller that controls at least a heating amount of the heater to vary according to a mass per unit height of liquid within the space of the cell in view of the teachings of Kim to maintain the ice making rate.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Boarman.
Regarding claim 29, Son teaches an ice maker (ice maker 10 Fig. 1), comprising: a first tray (upper tray 11 Fig. 3) configured to define a first portion (upper cells 113 Fig. 3) of a cell (spherical cell Col. 7 line 34); a second tray (lower tray 12 Fig. 3) provided below the first tray and configured to define a second portion (lower cells 141 Fig. 3) of the cell, the first and second portions configured to form a space (spherical space Col. 5 line 7) in which liquid (water Col. 4 line 10) introduced into the space is phase changed to ice (collecting water to make ice Col. 4 lines 8-12); a liquid supply (water supply guide17 Fig. 3) configured to supply liquid to the cell (Col. 4 lines 23-25); a heater (heater 18 Fig. 2) provided adjacent to at least the first tray; a driver (driving mechanism Col. 8 line 46), wherein at least the second tray is a moveable tray (Figs. 1 and 2) which is configured to move, via the driver (Col. 8 lines 46-50), to a first position (Fig. 8), a second position (Fig. 6), and a third position (Fig. 9); a controller (one of ordinary skill in the art would recognize that the automated ice maker disclosed in the background in Col. 1, lines 30-35 would be controlled by a controller) configured to control the driver and the heater such that: after liquid has been supplied to the space of the cell (S12 Fig. 10), the moveable tray is moved to the first position (S113 Fig. 10) so that an ice making process (S14 Fig. 10) is performed while the moveable tray is provided at the first position; after the ice making process is completed such that the liquid in the space has been phase-changed to ice (S15 Fig. 10), the moveable tray is moved in a first direction (clockwise Col. 7 lines 50-58) to the third position; and after ice is separated from the moveable tray at the third position (S18 Fig. 10), the moveable tray is moved from the third position to the second position (S10 Fig. 10) in a second direction (counterclockwise which is the direction of rotation disclosed in step S10 of Fig. 10), the second direction being a direction opposite to the first direction (Steps S10 and S17 of Fig. 10) and the second position being a position between the first and third positions (see below annotated Fig. of Son).

    PNG
    media_image1.png
    530
    1449
    media_image1.png
    Greyscale

Son teaches the invention as described above but fails to explicitly teach the moveable tray maintains a position for a predetermined time; after the predetermined time has passed, the moveable tray is moved.
However, Boarman teaches the moveable tray (second mold portion 34 Fig. 2A) maintains a position (open position paragraph [0096] and step 120 Fig. 3) for a predetermined time (60-120 seconds paragraph [0096]); after the predetermined time has passed, the moveable tray is moved (paragraph [0096]) to allow the made ice to be collected.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the ice maker of Son to include a moveable tray that maintains a position for a predetermined time; after the predetermined time has passed, the moveable tray is moved in view of the teachings of Boarman to allow the made ice to be collected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763